Bard, Attorney General,
We have your request to be advised concerning whether the Pennsylvania Public Utility Commission has authority under the Act of December 22,1933, P. L. 108, to grant a permit to an applicant to which a prior permit had been granted, *46and which failed to begin actual construction within a period of two years from the date of the prior permit.
The act made possible the construction and operation of tunnels under the Delaware River, connecting Pennsylvania with New Jersey, and required as a prerequisite for anyone desiring to construct such a tunnel that a permit be secured from the Public Service Commission authorizing such construction. Section 5 of the act provides:
“Any permit granted hereunder shall be void unless actual construction of the tunnel covered by the permit shall have been begun within a period of two years from the date of the issuance therefor.”
You state that in 1936 the Public Service Commission granted a permit to the Delaware River Tunnel Corporation, which failed to commence construction during the ensuing two years. This applicant, recognizing that its permit has become void, has now filed with the Pennsylvania Public Utility Commission an application for a new permit.
. A careful examination of the act does not reveal any provision restricting the number of permits which any applicant may secure, provided the applicant meets the conditions specifically imposed by the act. Admittedly, there is no machinery provided for the renewal of an existing permit, presumably because the conditions established as prerequisites by the act may materially change after a lapse of more than two years. Nevertheless, we are of the opinion that the application by the Delaware River Tunnel Corporation for a new permit should be granted, if the applicant has satisfied all of the statutory prerequisites.
Accordingly, you are advised that the Pennsylvania Public Utility Commission has authority, under the Act of 1933, supra, to grant a permit to an applicant to which a prior permit has been granted, and which failed to begin actual construction within a period of two years from the date of the prior permit.